Citation Nr: 0731879	
Decision Date: 10/10/07    Archive Date: 10/23/07

DOCKET NO.  05-17 472A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for post-surgical cheilectomy, with osteoarthritic change at 
base of the right first toe.

2.  Entitlement to an initial compensable rating for 
bilateral plantar fasciitis.

3.  Entitlement to an initial compensable rating for 
medullary sponge kidney.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel

					
INTRODUCTION

The veteran had active military service from May 1979 to 
January 1990 and from February 1990 to August 2003.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia that, in pertinent part, granted service 
connection and assigned initial noncompensable ratings for 
each disability on appeal, effective September 1, 2003, the 
day following the veteran's separation from military service.

By a September 2005 rating decision, an initial 20 percent 
disability rating was granted for the veteran's right first 
toe disability, effective September 1, 2003.  

As each claim on appeal involves disagreement with the 
initial ratings assigned following the grant of service 
connection, the Board has characterized these issues on 
appeal in light of the distinction noted in Fenderson v. 
West, 12 Vet. App. 119, 126 (1999) (distinguishing initial 
rating claims from claims for increased ratings for already 
service-connected disability).  Moreover, while the RO has 
assigned a higher initial rating of 20 percent for post-
surgical cheilectomy, with osteoarthritic change at base of 
the right first toe during the pendancy of this appeal, as a 
higher rating is available, and the appellant is presumed to 
be seeking the maximum available benefit, that claim for a 
higher initial rating remains viable on appeal.  Id; AB v. 
Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  Resolving all reasonable doubt in favor of the veteran, 
since the September 1, 2003 effective date of the grant of 
service connection, the veteran's right toe disability more 
nearly approximates a severe level of impairment; however, 
overall disability does not rise to the level of actual loss 
of use of the right foot. 

2.  Since the September 1, 2003 effective date of the grant 
of service connection, the veteran's bilateral plantar 
fasciitis more nearly approximates a moderate level of 
impairment. 

3.  Since the September 1, 2003 effective date of the grant 
of service connection, there is no medical evidence that the 
veteran's medullary sponge kidney disability has been 
clinically symptomatic and productive of renal dysfunction, 
to include elevated blood pressure. 


CONCLUSION OF LAW

1.  The criteria for an initial 30 percent, but no higher, 
rating for post-surgical cheilectomy, with osteoarthritic 
change at base of the right first toe are met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.7, 4.40, 4.45, 4.59, 4.68, 4.71a, Diagnostic 
Code 5283 (2006). 

2.  The criteria for an initial 10 percent, but no higher, 
rating for bilateral plantar fasciitis, have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.7, 4.20, 4.40, 4.45, 4.68, 4.71a, Diagnostic 
Codes 5299- 5276 (2006).

3.  The criteria for an initial compensable rating for 
medullary sponge kidney have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.115a, 4.115b, Diagnostic Code 7533 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).

During the pendency of this appeal, a decision was entered by 
the United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) Veteran's status; 2) 
existence of disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

In this case, the RO sent notice letters to the veteran in 
November 2003 and in March 2006.  In the November 2003 notice 
letter, the RO provided timely notice to the veteran 
regarding what information and evidence is needed to 
substantiate service connection claims, as well as specifying 
what information and evidence must be submitted by him, what 
information and evidence will be obtained by VA, and the need 
for him to advise VA of or submit any further evidence that 
pertains to his claims. Thereafter, the RO granted service 
connection for the disabilities on appeal. At that time, the 
RO also assigned a disability rating and an effective date.  

The March 2006 letter provided the veteran with notice 
compliant with Dingess/Hartman.  In view of this, the Board 
finds that the Department's duty to notify has been fully 
satisfied with respect to each claim on appeal. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
discussed the statutory requirement in 38 U.S.C.A. § 5103(a) 
that VCAA notice be sent to a claimant before the initial 
adjudication of his claim.  In this case, the veteran did not 
receive notice of the initial disability rating and the 
effective date elements until after the April 2004 decision 
awarding service connection, thus the Board finds that a 
timing error has occurred as to these two elements.

In a recent decision by the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit), the court held that all 
VCAA notice errors are presumed prejudicial, not just with 
regard to the first element notice.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007) (any error in VCAA 
notification should be presumed prejudicial, and VA has the 
burden of rebutting this presumption).  A notice error 
requires reversal unless VA can show the error did not affect 
the essential fairness of the adjudication.  Id.  The Federal 
Circuit explained that in order to overcome this presumption, 
VA must persuade the reviewing court that the purpose of the 
notice was not frustrated, e.g., by demonstrating:  (1) that 
any defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id. 

The Board finds that notice of the information and evidence 
necessary to establish a disability rating and an effective 
date provided to the veteran after the April 2004 rating 
decision on appeal did not affect the essential fairness of 
the adjudication.  In this regard, the Board specifically 
notes that the veteran demonstrated actual knowledge as to 
the rating of disabilities by statements dated in March 2005 
and June 2005 in which he asserted specific provisions from 
38 C.F.R. Part 4, the Schedule for Rating Disabilities in 
support of his disagreement with the initial ratings assigned 
to the disabilities currently on appeal.  See Sanders, supra.  
Furthermore, the Board notes that the veteran was informed of 
the disability and effective date elements in the May 2005 
statement of the case and the September 2005 supplemental 
statement of the case.

Thereafter, notice compliant with Dingess/Hartman was 
provided to the veteran by the RO in the March 2006 letter.  
Based on the above, the Board finds that the purpose behind 
the notice requirement has been satisfied because the VCAA 
timing error did not affect the essential fairness of the 
adjudication of the claim.  See Sanders, supra.  Thus, the 
Board concludes that the defect in the timing of the VCAA 
notice constitutes harmless error.  See generally, Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

With respect to VA's duty to assist the veteran, the Board 
also points out that there is no indication whatsoever that 
any additional action is needed to comply with the duty to 
assist the veteran in connection with the claim.  The RO has 
made reasonable and appropriate efforts to assist the veteran 
in obtaining evidence necessary to substantiate the veteran's 
claims.  The RO has obtained the veteran's service medical 
records, VA medical records, and private medical records.  
The veteran was afforded a QTC examination in November 2003; 
a report of that examination is of record.  In addition, the 
veteran and his representative have submitted their own 
statements in support of the veteran's claims.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional, existing records pertinent to the claim on appeal 
that needs to be obtained.

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
appellant and is, thus, harmless error.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v. 
Brown, 4 Vet. App. 384 (1993). 

II.  Factual Background

Service medical records reflect that on separation 
examination in May 2003 that the veteran's lower extremities 
were evaluated as abnormal, to include crepitus and 
degenerative joint disease right great toe.  As to summary of 
defects and diagnoses, the examining physician reported that 
the veteran had medullary sponge kidney with persistent 
microhematuria, asymptomatic bilateral pes planus, 
degenerative joint disease/arthritis - multifocal.  On 
contemporaneous self-report (DD Form 2807) in conjunction 
with the veteran's more detailed assessments (DD Form 2697), 
the veteran indicated he had arthritis in his right great toe 
that was worse since his last examination and caused him 
concern about mobility.  The examining physician noted, in 
pertinent part, that the veteran was status post surgical 
correction of right great grade II hallux limitus of first 
mpjt.
 
The veteran filed a claim for service connection for several 
disabilities in October 2003.

In an April 2004 rating decision, the RO granted service 
connection and assigned initial noncompensable ratings for 
post-surgical cheilectomy, with osteoarthritic change at base 
of the right first toe, bilateral plantar fasciitis, and for 
medullary sponge kidney, effective September 1, 2003, the day 
following the veteran's separation from service.  The veteran 
submitted his notice of disagreement in March 2005 with the 
noncompensable ratings.

During a November 2003 QTC examination, the veteran 
complained that his bilateral plantar fasciitis caused him 
pain when resting, standing or walking.  In regards to his 
bilateral plantar fasciitis, it was noted that there was no 
functional impairment resulting from this condition.  In 
regards to the veteran's right first toe disability, the 
veteran complained of pain and stiffness while at rest and 
while standing or walking, he complained of pain, weakness, 
and stiffness.  He had surgical treatment in February 2003 
for this condition with residual discomfort and decreased 
range of motion.  The functional impairment from his right 
first toe disability was ambulation and range of motion 
limitations.  At this time, these conditions did not result 
in any time lost from work.  The veteran stated that he was 
employed as a mathematics teacher.  

On physical examination, his posture and gait were within 
normal limits.  His right and left foot did not reveal any 
signs of abnormal weight bearing.  He did not require an 
assistive device for ambulation.  Bilaterally, each foot 
revealed no tenderness, weakness, edema, atrophy or disturbed 
circulation.  Pes planus was present.  Bilaterally, he had a 
slight degree of valgus present, which could not be corrected 
by manipulation.  Both feet showed no forefoot/midfoot 
malalignment, no tenderness to palpation of the plantar 
surfaces, and both Achilles tendons revealed good alignment.  
The examiner reported that the veteran had limitations with 
standing and walking as previously described, but he did not 
require any type of support with his shoes.  Right foot 
(nonweight bearing) x-ray findings were abnormal; findings 
showed arthritic changes with Calcaneal Osteophytosis 
(apparently related to the veteran's right toe disability).  
The diagnosis was symptomatic plantar fasciitis.  In 
addition, the x-ray report revealed moderate osteoarthritic 
change involving the bases of the right first toe at the 
first metatarsal proximal phalangeal joint space and also a 
small posterior plantar calcaneal spur. Otherwise the bones, 
joints, and soft tissues were unremarkable.  The diagnosis 
was status post surgical intervention with fusion residuals 
with calcaneal osteophytosis.  

In the veteran's June 2005 substantive appeal, the veteran 
maintained that pain is the greatest issue with his right toe 
disability and that, essentially, he has functional loss due 
to pain.  He also asserted that his persistent bilateral foot 
pain from his plantar fasciitis made concentrating on his job 
tasks difficult.  

An August 2005 private medical record from Virginia podiatry 
reflects that the veteran complained of daily chronic pain 
from the time he woke up related to his service-connected 
right toe disability and his plantar fasciitis, right foot.  
He indicated that the prior cheilectomy procedure removed 
bone and helped him get his boots on, but he did not notice 
any significant relief in discomfort and he continues to have 
ongoing pain in the same area.  Currently, the pain is in the 
first metatarsophalangeal joint of the right foot and in the 
interphalangeal joint of the right foot.  As the day 
progresses, he has an exacerbation of the pain. He contends 
that his ankle joint also becomes symptomatic and in fact, he 
will be limping by the end of the day.  The veteran reported 
that he was a teacher and was on his feet all day, which 
worsened his bilateral planter fasciitis symptoms.  He denied 
any current medications.  

On physical examination, the veteran had limited range of 
motion of the first metatarsophalangeal joint.  He had less 
than 5 degrees total of dorsiflexion and plantar flexion.  
There was crepitus and abrupt end range of motion.  Attempted 
forced dorsiflexion and plantar flexion did exacerbate the 
pain locally.  The interphalangeal joint also had exacerbated 
pain with attempted dorsiflexion and plantar flexion.  There 
was pain and crepitus noted on dorsiflexion.  The plantar 
aspect of the right foot showed no evidence of any swelling 
or any specific pathology.  The doctor stated that he 
suspected the problems with the plantar aspect were more 
compensatory in nature.  X-rays were taken and revealed 
complete bone on bone contact of the first 
metatarsophalangeal joint of the right foot.  The doctor 
described these changes in the first metatarsophalangeal 
joint as severe.  There was also a moderate heel spur on the 
inferior aspect of the calcaneus.  The impression was hallux 
limitus Stage III and the beginning of degenerative changes 
of the interphalangeal joint of the right hallux, that appear 
to be related to his service-connected right toe disability.   
The doctor discussed that the small amount of range of motion 
in the first metatarsophalangeal joint exacerbates the 
veteran's pain.  He furthered that the veteran attempts to 
compensate for this by rolling his foot laterally and as a 
result creates lateral column pain.  He suggested that the 
veteran wear orthotic shoes.  The veteran reported that he 
missed about sixteen weeks during the summer of 2005 in an 
attempt to allow "things to calm down."  

In a September 2005 RO decision, a 20 percent initial rating 
was granted for post-surgical cheilectomy, with 
osteoarthritic change at base of the right first toe, 
effective from the September 1, 2003 date of service 
connection.

II.  Disability Ratings

Disability ratings are assigned in accordance with VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2006).  Separate 
diagnostic codes (DCs) identify the various disabilities.  
See 38 C.F.R. Part 4 (2006).  

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  Fenderson v. West, 12 Vet. App. 119 (1999).  When 
assigning an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance, is not applicable.  
Therefore, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings".  See Fenderson, 
12 Vet. App. at 126.

The Board notes that words such as "moderate", "moderately  
severe", and "severe" are not defined in the VA Schedule for  
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just." 38 C.F.R. § 
4.6 (2006).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2006).  All reasonable doubt is 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (2006).

A.  Initial rating in excess of 20 percent for right first 
toe disability

The veteran's right first toe disability is currently rated 
20 percent by analogy under the Diagnostic Code (DC) 5283, 
for tarsal, or metatarsal bones, malunion of, or nonunion.  
See 38 C.F.R. § 4.71a.  A 10 percent rating is warranted for 
moderate impairment.  A 20 percent rating requires moderately 
severe impairment.  A 30 percent rating is warranted for 
severe impairment.  If there is actual loss of use of the 
foot, a maximum of 40 percent is warranted. Id.

Considering the evidence in light of the above-noted 
criteria, and by resolving all reasonable doubt in favor of 
the veteran, the Board finds that the current record presents 
a basis for assignment of an initial 30 percent rating, but 
no higher, for post-surgical cheilectomy, with osteoarthritic 
change at base of the right first toe.

As indicated above, in the veteran's May 2003 separation 
examination, his right great toe was evaluated as abnormal, 
with symptoms of crepitus and a diagnosis of degenerative 
joint disease.  Even though the veteran had undergone surgery 
for his right toe disability during service, after service 
the veteran's condition was worse in that he continued to 
have ongoing discomfort and pain whether he was standing or 
at rest.  In addition, he had functional impairment from his 
right first toe disability consisting of ambulation and range 
of motion limitations.  The veteran's symptoms of pain and 
stiffness due to his right toe disability continued and were 
demonstrated on examination as noted in August 2005 private 
medical records.  At that time, x-rays revealed complete bone 
on bone contact of the first metatarsophalangeal joint of the 
right foot.  Moreover, the August 2005 private medical 
doctor, who reviewed these x-rays described the degenerative 
changes in the first metatarsophalangeal joint as severe.

Given the objective findings, the veteran's subjective 
complaints, and by resolving all reasonable doubt in favor of 
the veteran, the Board finds that the current record supports 
a finding of more than moderately severe impairment, and in 
fact, more nearly approximates the criteria contemplated by 
the higher, 30 percent, rating under DC 5283 for severe 
impairment.  

The assignment of a higher 40 percent rating would require a 
showing that the veteran has loss the use of the right foot.  
However, there is no evidence of record even suggesting that 
the veteran has loss the actual use of the right foot nor has 
the veteran at any time during the course of this appeal 
asserted that his right toe disability caused him to lose the 
actual use of the right foot.  While the veteran's does 
experience pain on walking and standing, he is still able to 
perform these functions.  Thus, a higher rating is not 
warranted.  

The 30 percent rating for the service-connected post-surgical 
cheilectomy, with osteoarthritic change at base of the right 
first toe is the highest rating assignable for the 1st right 
toe.  

The Board has also taken into consideration the provisions of 
38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995).  However, with respect to the rating under DC 
5283, the Court has held that where a diagnostic code is not 
predicated on a limited range of motion alone, the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 do not apply.  See Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996).  Such is the case with DC 
5283.  In addition, since the veteran is now receiving the 
maximum 30 percent disability, DeLuca considerations are also 
not applicable for that reason.  See Johnston, supra.

Accordingly, an initial 30 percent, but no higher, rating for 
post-surgical cheilectomy, with osteoarthritic change at base 
of the right first toe is warranted since the September 1, 
2003 effective date of service connection.

B.  Initial compensable rating for bilateral plantar 
fasciitis

The veteran's bilateral plantar fasciitis is currently rated 
as noncompensable, by analogy, to 38 C.F.R. § 4.71a, 
Diagnostic Code 5299-5276 for acquired flatfeet. 
The Board notes that there is not a diagnostic code 
specifically for plantar fasciitis, the veteran's diagnosed 
bilateral foot condition.  When an unlisted condition is 
encountered, it is permissible to rate the condition under a 
closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2006); see also 38 C.F.R. § 4.27 (2006) (hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen). 

Under DC 5276, a noncompensable rating is warranted for mild 
symptoms relieved by built-up shoe or arch support.  38 
C.F.R. § 4.71a (2006).  A 10 percent rating requires moderate 
impairment with the weight-bearing line over or medial to the 
great toe, inward bowing of the tendo Achilles and pain on 
manipulation and use of the feet.  A 30 percent rating is 
warranted for severe bilateral flatfoot where there is 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indication 
of swelling on use, and characteristic  callosities. Id. 

Applying the pertinent evidence to the criteria for 
Diagnostic Code 5276, and affording the veteran the benefit 
of the doubt (see 38 U.S.C.A. § 5107(b)  and 38 C.F.R. § 
3.102), the Board finds that the criteria for an initial 10 
percent disability rating are met.  

In this regard, the evidence reflects that the veteran has 
been diagnosed with plantar fasciitis.  Throughout the appeal 
he has consistently complained of chronic bilateral foot 
pain, particularly while standing during the course of his 
employment as a school teacher.  In addition, objective 
findings of bilateral pain on manipulation were demonstrated 
during an August 2005 private podiatry consultation.  Based 
on this evidence, the Board finds that the veteran's 
bilateral plantar fasciitis more nearly approximates a 
disability of moderate impairment whether rated under DC 
5276.  However, as there were no findings of functional 
impairment associated with the veteran's bilateral plantar 
fasciitis during the November 2003 QTC examination and only 
bilateral pain in the August 2005 private medical record, the 
Board finds that a rating higher than 10 percent under 
diagnostic code 5276.  

The Board also points out at that there is no basis for 
assignment of any higher rating on the basis of functional 
loss due to pain.  As noted above, pain, particularly on 
manipulation, is contemplated in the criteria for the 10 
percent rating herein awarded.   
Thus, the Board finds that the criteria for an initial 10 
percent, but no higher, rating for bilateral plantar 
fasciitis, effective from the September 1, 2003 date of 
service connection, have been met.  

C.  Initial compensable rating for medullary sponge kidney 
disability

The veteran's medullary sponge kidney disability is rated 
pursuant to Diagnostic Code 7533 for Cycstic Disease of the 
Kidneys, which provides that the disability is to be rated as 
renal dysfunction.  See 38 C.F.R. § 4.115b (2006).  Under the 
formula for evaluating renal dysfunction, a noncompensable 
rating is warranted when there is albumin and casts with a 
history of acute nephritis, or hypertension that is non-
compensable under diagnostic code 7101.  38 C.F.R. § 4.115a 
(2006).  A 30 percent rating is warranted when there is 
albumin constant or recurring with hyaline and granular casts 
or red blood cells; or transient or slight edema or 
hypertension at least 10 percent disabling under DC 7101.   A 
60 percent rating is warranted for renal dysfunction 
resulting in albuminuria with some edema, or definite 
decrease in kidney function, or hypertension at least 40 
percent disabling under diagnostic code 7101.  Id. 

The Board observes that the severity of hypertension, as 
discussed in the rating formula above, is evaluated under DC 
7101, pursuant to which the severity of hypertensive vascular 
disease is evaluated.  Under this code, a 10 percent 
evaluation is warranted when the diastolic pressure is 
predominantly 100 or more, or when the systolic pressure is 
predominantly 160 or more, or when continuous medication is 
shown to be necessary for control of hypertension, with a 
history of diastolic blood pressure predominantly 100 or 
more.  A 20 percent evaluation is warranted when the 
diastolic pressure predominantly 110 or more, or when the 
systolic pressure is predominantly 200 or more.  A 40 percent 
rating is warranted when the diastolic pressure is 
predominantly 120 or more.  Finally, a 60 percent rating is 
warranted when the diastolic pressure is predominantly 130 or 
more.

During the November 2003 QTC examination, the veteran 
reported that during the day he urinates three times at 
intervals of six hours and during the night he urinates one 
time at intervals of seven hours.  He reported no problems 
with his urinary system, and he does not have any symptoms of 
weakness, fatigue, loss of appetite, or recurrent urinary 
tract infections.  His condition has not required any 
procedures, he is not on dialysis, there is no functional 
impairment as a result of this condition, and he has not lost 
any time from work due to this condition.  Laboratory results 
showed that the Board's albumin/globulin ratio was 1.7, noted 
as in range.  Three blood pressure readings were 114/64 each 
time, which are noncompensable under DC 7101.  The examiner 
reported no current objective factors.  The diagnosis was 
medullary sponge kidney.  

In the veteran's March 2005 notice of disagreement, he 
contended that this disability will hamper his ability to 
procure best cost life insurance he planned to replace his 
current, more expensive insurance policy.  

In the veteran's June 2005 substantive appeal, he asserted 
that his medullar sponge kidney disability was an ongoing 
problem and in the future he would probably have some 
complications.  He furthered that "although there is no 
disabling condition at present, the condition will be a 
problem later in life."  

After a review of the all the evidence of record, the Board 
finds that since the September 1, 2003 effective date of the 
grant of service connection there is no medical evidence of 
renal dysfunction.  In fact, there is no evidence that the 
veteran's medullary sponge kidney disability is currently 
clinically symptomatic.  Furthermore, the veteran has 
acknowledged that he has no current disabling condition as a 
result of his service-connected medullary sponge kidney.  
Thus, the noncompensable rating currently assigned the 
veteran's kidney disability is appropriate at this time.

The Board recognizes that the rating schedule is designed to 
accommodate changes in conditions, and that the veteran may 
be awarded increased evaluations in the future should his 
disability picture change.  See 38 C.F.R. § 4.1.  However, at 
the present time, the criteria for an initial compensable 
rating for service-connected medullar sponge kidney have not 
been met at any point since the September 1, 2003 effective 
date of the grant of service connection.  In reaching this 
decision, the Board considered the complete history of this 
disability as well as the lack of current clinical 
manifestations and effect, if any, this disability has on the 
earning capacity of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 
(2006).  The Board also considered the applicability of the 
benefit-of-the-doubt doctrine, but as there is no approximate 
balance of positive and negative evidence of record, 
reasonable doubt could not be resolved in the veteran's 
favor.  Rather, as there is a preponderance of evidence 
against the veteran's claim for an initial compensable rating 
for medullar sponge kidney, the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

D.  Extra-Schedular Consideration

The above determinations are based on consideration of the 
applicable provisions of VA's rating schedule. The Board also 
finds that, at no point since the effective date of the grant 
of service connection has any of the veteran's disabilities 
under consideration been shown to be so exceptional or 
unusual as to warrant the assignment of any higher rating on 
an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) 
(2006).  In the absence of evidence of marked interference 
with employment (i.e., beyond that contemplated in each 
assigned evaluation), or frequent periods of hospitalization, 
or evidence that a particular disability otherwise has 
rendered impractical the application of the regular schedular 
standards, the criteria for invoking the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. Brown, 9 
Vet. App. 88, 96(1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).


ORDER

An initial 30 percent, but no higher, rating for post-
surgical cheilectomy, with osteoarthritic change at base of 
the right first toe, is granted, subject to the law and 
regulations governing the payment of monetary benefits.

An initial 10 percent, but no higher, rating for bilateral 
plantar fasciitis, is granted, subject to the law and 
regulations governing the payment of monetary benefits.

An initial compensable rating for medullary sponge kidney is 
denied.



______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)



 Department of Veterans Affairs


